Citation Nr: 1544999	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure.

2. Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Columbia.  A transcript of that proceeding is of record.

This matter was before the Board in March 2015 and April 2014, when it was remanded for further evidentiary development.  As will be discussed in greater detail, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A prostate disability did not have its clinical onset in service and is not otherwise related to active duty, to include exposure to herbicides.

2. Skin cancer did not have its clinical onset in service and is not otherwise related to active duty, to include exposure to herbicides.




CONCLUSION OF LAW

1. The criteria for service connection for a prostate disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for skin cancer are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated November 2010, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   The Veteran asserted that while he received treatment at Clemson University following service.  He explained that while he attempted to obtain those records, he was informed that they were destroyed after ten years.  See October 2013 Statement of Veteran.

As discussed in the Board's March 2015 remand, VA medical opinions rendered in May 2014 and December 2014 were inadequate.  As such, those opinions will not be discussed further.

The Veteran was afforded a VA examination in May 2014.  In a May 2015 addendum opinion, the examiner offered etiological opinions regarding the disabilities on appeal and supported his conclusions with cogent rationales.  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, as the examiner provided those opinions and supported those opinions with thorough supporting rationales, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f)  
 (West 2014); 38 C.F.R. § 3.307(6)(iii) (2014).  The record shows that the Veteran had service during the requisite period in Vietnam, and he is presumed to have been exposed to herbicide in service.  See Veteran's DD-214.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  See 38 U.S.C.A. § 1116 (West 2014), 38 C.F.R. § 3.309(e) (2014).

A. Prostate Disability

The Veteran contends that service connection is warranted for a prostate disability, as due to his exposure to herbicides while serving in Vietnam.

The medical evidence of records shows that the Veteran has been diagnosed with benign prostatic hypertrophy (BPH).  See December 2010 VA Examination Report.  The Veteran testified that he has not been diagnosed with prostate cancer.  See Board Hearing Transcript at 7.  There is no evidence within the record showing a diagnosis of prostate cancer.

Initially, the Board notes that BPH is not a disability for which service connection is presumptively awarded due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Nonetheless, the Veteran may still substantiate his service connection claim on a direct, as opposed to presumptive, basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran's service treatment records do not note any prostate problems during service.  Indeed, the Veteran testified that he began experiencing prostate problems in the years following service and was formally diagnosed with BPH in 1973.  See Board Hearing Transcript at 6.  

Regarding nexus, the preponderance of the evidence is against a finding that BPH is related to the Veteran's conceded exposure to herbicides.  In a May 2015 addendum opinion, a VA examiner explained that it was less likely than not that BPH was related to the Veteran's exposure to herbicides.  The examiner noted an extensive review of medical literature, including Harrison's Textbook of Internal Medicine and multiple urology journals.  The examiner stated that he could find no evidence of any association, either direct or indirect, linking BPH and exposure to herbicides.  As the examiner clearly stated his opinion and supported that opinion with a thorough supporting rationale, the Board affords that etiological opinion probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of pertinent disability other than prostate cancer.  See Notice, 75 Fed. Reg. 32540-32553 (2010).

While the Veteran himself contends that his BPH is related to his exposure to herbicides, he is not competent to opine as to such a complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Indeed, the Veteran has not provided competent evidence linking his BPH to his exposure to herbicides in service.

While the Veteran contends that he began experiencing prostate problems shortly after service and was diagnosed with BPH in 1973, see Board Hearing Transcript at 6, the preponderance of the evidence is against the claim for service connection.  
Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran is not competent to assert that his prostate disability is related to service.  While the Veteran may have been diagnosed with BPH some four years following service, that evidence alone is not sufficient to show that there is a nexus between the Veteran's service and his BPH.  Further, the Board considers that May 2015 addendum opinion far more probative that the Veteran's assertion that he was diagnosed with BPH in 1973.  Indeed, the examiner explained why the Veteran's BPH was not likely related to his exposure to herbicides.  There is no competent evidence refuting the probative addendum opinion.  Further, service treatment records do not note any prostate problems during service.  Simply, there is no competent evidence linking the Veteran's BPH to any incidence of service, including his exposure to herbicides.  Thus, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a prostate disability is denied.  See 38 U.S.C.A §5107.

B. Skin Cancer

The Veteran contends that service connection is warranted for skin cancer, as due to his exposure to herbicides while serving in Vietnam.

The Veteran has been diagnosed with skin cancer.  Specifically, treatment records note a diagnosis of basal cell carcinoma.  See October 2001 Private Treatment Record of Dr. G.P.L., M.D.; May 2014 VA Examination Report.  There are no other skin cancer diagnoses of record.

Initially, the Board notes that basal cell carcinoma is not a disability for which service connection is presumptively awarded due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Nonetheless, the Veteran may still substantiate his service connection claim on a direct, as opposed to presumptive, basis.  See Combee, 34 F.3d at 1043-44.

In service, the Veteran was treated for tinea cruris and tinea corporis.  See July 1969 and March 1968 Service Treatment Records.  Nonetheless, upon separation, the Veteran denied any skin diseases.  See November 1969 Report of Medical History.  Further, at separation, the Veteran was clinically examined and his skin was noted as normal.  See November 1969 Report of Medical Examination.  Further, basal cell carcinoma was not diagnosed until 2005.  See December 2010 VA Examination Report.

The evidence of record is against a finding that the Veteran's basal cell carcinoma is related to his presumed exposure to herbicides.  In May 2015, a VA examiner tendered an addendum opinion.  The examiner concluded that it was less likely than not that the Veteran's basal cell carcinoma was related to the Veteran's exposure to herbicides.  As rationale, the examiner explained that given the Veteran's type of skin cancer (basal cell carcinoma), the latency of development, and his extensive review of dermatology journals which showed no definitive relationship between herbicide exposure and basal cell carcinoma, it was less likely than not that the Veteran's skin cancer was related to exposure to herbicides.  As the examiner clearly stated his opinion and supported that opinion with a thorough supporting rationale, the Board affords that etiological opinion probative weight.  See Caluza, 7 Vet. App. at 506.

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including non-melanoma skin cancers.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of non-melanoma skin cancers.  See Notice, 75 Fed. Reg. 32540-32553 (2010).

While the Veteran himself has asserted that his basal cell carcinoma is related to exposure to herbicides, he is not competent to opine as to such.  See Davidson, 581 F.3d 1313.  Indeed, the Veteran has not provided competent evidence linking his basal cell carcinoma to his exposure to herbicides or any other incidence of service.

The preponderance of the evidence is against the Veteran's claim.  The May 2015 VA examiner's opinion is uncontroverted and, as discussed above, is afforded probative weight.  As there is no competent evidence against the May 2015 examiner's opinion-which is against a finding that skin cancer is related to herbicide exposure-service connection for skin cancer as due to exposure to herbicides is not warranted.  There is no other evidence showing that the Veteran's skin cancer is related to any incidence of service other than exposure to herbicides.  While the Veteran was treated for tinea cruris and tinea corporis in service, there is no evidence linking the Veteran's current skin cancer with either of those skin problems.  Indeed, service connection for tinea corporis has already been awarded.  See April 2012 Rating Decision.  At separation the Veteran asserted that his skin was normal and, upon clinical examination, the Veteran's skin was described as normal.  Indeed, the Veteran was not diagnosed with skin cancer until 2005, some 35 years following service.  There is simply no competent evidence showing that the Veteran's current skin cancer is somehow related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for skin cancer is denied.  See 38 U.S.C.A §5107.




ORDER

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for a skin cancer is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


